DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/17/2022.
The claims 1, 3, and 11 have been amended. Claims 2 and 10 have been cancelled.  Claims 21-22 have been newly added.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/17/2022, with respect to the claims as amended have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1, 3-9, and 11-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electric motor comprising: a stator having an insulator held on a stator core, a plurality of coils wound around the insulator and on the stator core, and a plurality of coil terminals held by the insulator and respectively electrically connected to the plurality of coils; a rotor rotatably disposed within the stator core; and a short-circuiting member having a plurality of lead-wire terminals that are respectively connectable to the plurality of coil terminals; wherein: the coil terminals are respectively electrically connected to the lead-wire terminals by virtue of the short-circuiting member being detachably affixed to the insulator by a plurality of first screws; and the plurality of first screws 
Claim 15: “An electric motor comprising: a stator having an insulator held on a stator core, at least one coil wound around the insulator and on the stator core, and at least one coil terminal held by the insulator and electrically connected to the at least one coil; a rotor rotatably disposed within the stator core; and at least one lead-wire terminal electrically and physically connected to the at least one coil terminal by a first screw that passes through a through hole in the at least one lead-wire terminal and threadably engages in a female thread formed in the at least one coil terminal.”
Claim 19: “A method of manufacturing a stator of an electric motor, comprising: winding a magnet wire around a tooth formed on a stator core and an insulator held on the stator core to form at least one coil; fusing a portion of the magnet wire to a coil terminal held by the insulator; and electrically connecting a lead-wire terminal and the coil terminal by screw-connecting the lead-wire terminal, to which a lead wire is connected, to the coil terminal.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 3-9, and 11-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujii et al. (US 2022/0006362) an electric work machine having a motor having a stator and rotor rotatable about the axis, and plate supported against an insulator.
Kusumoto et al. (US 2021/0283762) teaches a power tool having a stator and rotor rotatable about an axis, a gear drivable in response to the rotor, a motor compartment accommodating the motor, a rear cover covering an opening of the motor compartment, a gear case covering another opening of the motor compartment, and screws fastening each of the housings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832